


EXHIBIT 10.22

                QUICKLOGIC CORPORATION

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into effective as of August 23, 2001 (the “Effective Date”), by and between
[Executive Officer] (the “Employee”) and QuickLogic Corporation, a Delaware
corporation (the “Company”).  Certain capitalized terms used in this Agreement
are defined in Section 1 below.

 

R E C I T A L S

A.            It is expected that the Company from time to time will consider
the possibility of a Change of Control.  The Board of Directors of the Company
(the “Board”) recognizes that such consideration can be a distraction to the
Employee and can cause the Employee to consider alternative employment
opportunities.

B.            The Board believes that it is in the best interests of the Company
and its stockholders to provide the Employee with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its stockholders.

C.            In order to provide the Employee with enhanced financial security
and sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Board believes that it is imperative to
provide the Employee with certain severance benefits upon the Employee’s
termination of employment following a Change of Control.

 

AGREEMENT

In consideration of the mutual covenants herein contained and the continued
employment of Employee by the Company, the parties agree as follows:


1.     DEFINITION OF TERMS.  THE FOLLOWING TERMS REFERRED TO IN THIS AGREEMENT
SHALL HAVE THE FOLLOWING MEANINGS:


(A)   CAUSE.  “CAUSE” SHALL MEAN (I) ANY ACT OF PERSONAL DISHONESTY TAKEN BY THE
EMPLOYEE IN CONNECTION WITH HIS RESPONSIBILITIES AS AN EMPLOYEE WHICH IS
INTENDED TO RESULT IN SUBSTANTIAL PERSONAL ENRICHMENT OF THE EMPLOYEE,  (II)
EMPLOYEE’S CONVICTION OF A FELONY WHICH THE BOARD REASONABLY BELIEVES HAS HAD OR
WILL HAVE A MATERIAL DETRIMENTAL EFFECT ON THE COMPANY’S REPUTATION OR BUSINESS,
(III) A WILLFUL ACT BY THE EMPLOYEE WHICH CONSTITUTES MISCONDUCT AND IS
INJURIOUS TO THE COMPANY, OR (IV) CONTINUED WILLFUL VIOLATIONS BY THE EMPLOYEE
OF THE EMPLOYEE’S OBLIGATIONS TO THE COMPANY AFTER THERE HAS BEEN DELIVERED TO
THE EMPLOYEE A WRITTEN DEMAND FOR PERFORMANCE FROM THE COMPANY WHICH DESCRIBES
THE BASIS FOR THE COMPANY’S BELIEF THAT THE EMPLOYEE HAS NOT SUBSTANTIALLY
PERFORMED HIS DUTIES AND AN ADEQUATE OPPORTUNITY FOR THE EMPLOYEE TO CURE SUCH
VIOLATIONS.

 

--------------------------------------------------------------------------------


 


(B)   CHANGE OF CONTROL.  “CHANGE OF CONTROL” SHALL MEAN THE OCCURRENCE OF ANY
OF THE FOLLOWING EVENTS:


(I)    THE APPROVAL BY STOCKHOLDERS OF THE COMPANY OF A MERGER OR CONSOLIDATION
OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION
WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING
IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING
ENTITY) MORE THAN FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER REPRESENTED BY
THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION;


(II)   THE APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A PLAN OF COMPLETE
LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE
COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;


(III)  ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) BECOMING THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13D-3 UNDER SAID ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF
THE COMPANY REPRESENTING 50% OR MORE OF THE TOTAL VOTING POWER REPRESENTED BY
THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR


(IV)  A CHANGE IN THE COMPOSITION OF THE BOARD, AS A RESULT OF WHICH FEWER THAN
A MAJORITY OF THE DIRECTORS ARE INCUMBENT DIRECTORS.  “INCUMBENT DIRECTORS”
SHALL MEAN DIRECTORS WHO EITHER (A) ARE DIRECTORS OF THE COMPANY AS OF THE DATE
HEREOF, OR (B) ARE ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD WITH THE
AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF THOSE DIRECTORS WHOSE ELECTION OR
NOMINATION WAS NOT IN CONNECTION WITH ANY TRANSACTIONS DESCRIBED IN SUBSECTIONS
(I), (II), OR (III) OR IN CONNECTION WITH AN ACTUAL OR THREATENED PROXY CONTEST
RELATING TO THE ELECTION OF DIRECTORS OF THE COMPANY.


(C)   INVOLUNTARY TERMINATION.  “INVOLUNTARY TERMINATION” SHALL MEAN (I) WITHOUT
THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, A SIGNIFICANT REDUCTION OF THE
EMPLOYEE’S DUTIES, POSITION OR RESPONSIBILITIES RELATIVE TO THE EMPLOYEE’S
DUTIES, POSITION OR RESPONSIBILITIES IN EFFECT IMMEDIATELY PRIOR TO SUCH
REDUCTION, OR THE REMOVAL OF THE EMPLOYEE FROM SUCH POSITION, DUTIES AND
RESPONSIBILITIES, UNLESS THE EMPLOYEE IS PROVIDED WITH COMPARABLE DUTIES,
POSITION AND RESPONSIBILITIES; (II) WITHOUT THE EMPLOYEE’S EXPRESS WRITTEN
CONSENT, A SUBSTANTIAL REDUCTION, WITHOUT GOOD BUSINESS REASONS, OF THE
FACILITIES AND PERQUISITES (INCLUDING OFFICE SPACE AND LOCATION) AVAILABLE TO
THE EMPLOYEE IMMEDIATELY PRIOR TO SUCH REDUCTION; (III) WITHOUT THE EMPLOYEE’S
EXPRESS WRITTEN CONSENT, A REDUCTION BY THE COMPANY OF THE EMPLOYEE’S BASE OR
VARIABLE SALARY AS IN EFFECT IMMEDIATELY PRIOR TO SUCH REDUCTION; (IV) WITHOUT
THE EMPLOYEE’S EXPRESS WRITTEN CONSENT, A MATERIAL REDUCTION BY THE COMPANY IN
THE KIND OR LEVEL OF EMPLOYEE BENEFITS TO WHICH THE EMPLOYEE IS ENTITLED
IMMEDIATELY PRIOR TO SUCH REDUCTION WITH THE RESULT THAT THE EMPLOYEE’S OVERALL
BENEFITS PACKAGE IS SIGNIFICANTLY REDUCED; (V) WITHOUT THE EMPLOYEE’S EXPRESS
WRITTEN CONSENT, THE RELOCATION OF THE EMPLOYEE TO A FACILITY OR A LOCATION MORE
THAN FIFTY (50) MILES FROM HIS CURRENT LOCATION; (VI) ANY PURPORTED TERMINATION
OF THE EMPLOYEE BY THE COMPANY WHICH IS NOT EFFECTED FOR CAUSE OR FOR WHICH THE
GROUNDS RELIED UPON ARE NOT VALID; OR (VII) THE FAILURE OF THE COMPANY TO OBTAIN
THE ASSUMPTION OF THIS AGREEMENT BY ANY SUCCESSORS CONTEMPLATED IN SECTION 6
BELOW.


(D)   SEVERANCE BENEFITS PERIOD.  “SEVERANCE BENEFITS PERIOD” SHALL MEAN A
PERIOD OF  TWELVE (12) MONTHS FOLLOWING THE TERMINATION DATE.


(E)   TERMINATION DATE.  “TERMINATION DATE” SHALL MEAN THE EFFECTIVE DATE OF ANY
NOTICE OF TERMINATION DELIVERED BY ONE PARTY TO THE OTHER HEREUNDER.

 

2

--------------------------------------------------------------------------------


 


2.     TERM OF AGREEMENT.  THIS AGREEMENT SHALL TERMINATE UPON THE DATE THAT ALL
OBLIGATIONS OF THE PARTIES HERETO UNDER THIS AGREEMENT HAVE BEEN SATISFIED OR,
IF EARLIER, ON THE DATE, PRIOR TO A CHANGE OF CONTROL, EMPLOYEE IS NO LONGER
EMPLOYED BY THE COMPANY.


3.     AT-WILL EMPLOYMENT.  THE COMPANY AND THE EMPLOYEE ACKNOWLEDGE THAT THE
EMPLOYEE’S EMPLOYMENT IS AND SHALL CONTINUE TO BE AT-WILL, AS DEFINED UNDER
APPLICABLE LAW.  IF THE EMPLOYEE’S EMPLOYMENT TERMINATES FOR ANY REASON, THE
EMPLOYEE SHALL NOT BE ENTITLED TO ANY PAYMENTS, BENEFITS, DAMAGES, AWARDS OR
COMPENSATION OTHER THAN AS PROVIDED BY THIS AGREEMENT, OR AS MAY OTHERWISE BE
ESTABLISHED UNDER THE COMPANY’S THEN EXISTING EMPLOYEE BENEFIT PLANS OR POLICIES
AT THE TIME OF TERMINATION.


4.     SEVERANCE BENEFITS.


(A)   TERMINATION FOLLOWING A CHANGE OF CONTROL.  IF THE EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY TERMINATES AS A RESULT OF AN INVOLUNTARY TERMINATION AT ANY
TIME WITHIN TWELVE (12) MONTHS AFTER A CHANGE OF CONTROL, EMPLOYEE SHALL BE
ENTITLED TO THE FOLLOWING SEVERANCE BENEFITS PROVIDED THAT EMPLOYEE ENTERS INTO
AND DOES NOT REVOKE A GENERAL RELEASE OF CLAIMS WITH THE COMPANY IN
SUBSTANITALLY THE FORM ATTACHED HERETO AS EXHIBIT A:


(I)    EMPLOYEE’S BASE SALARY FOR THE SEVERANCE BENEFITS PERIOD AS IN EFFECT AS
OF THE DATE OF SUCH TERMINATION, LESS APPLICABLE WITHHOLDING, PAYABLE IN A LUMP
SUM WITHIN THIRTY (30) DAYS OF THE INVOLUNTARY TERMINATION;


(II)   EMPLOYEE’S VARIABLE COMPENSATION COMPUTED AT 100% FOR THE SEVERANCE
BENEFITS PERIOD AS IN EFFECT AS OF THE DATE OF SUCH TERMINATION, LESS APPLICABLE
WITHHOLDING, PAYABLE IN A LUMP SUM WITHIN THIRTY (30) DAYS OF THE INVOLUNTARY
TERMINATION;


(III)  ONE HUNDRED PERCENT (100%) OF ANY BONUS DECLARED PRIOR TO THE DATE OF ANY
SUCH TERMINATION FOR THE EMPLOYEE BUT NOT YET PAID, IF ANY;


(IV)  ALL STOCK OPTIONS GRANTED BY THE COMPANY TO THE EMPLOYEE PRIOR TO THE
CHANGE OF CONTROL SHALL BECOME FULLY VESTED AND EXERCISABLE AS OF THE DATE OF
THE TERMINATION AND WILL REMAIN EXERCISABLE FOR A 90 DAY PERIOD FOLLOWING THE
TERMINATION DATE, NOTWITHSTANDING ANY SHORTER PERIOD STATED IN THE RESPECTIVE
STOCK OPTION AGREEMENTS AND;


(V)   THE SAME LEVEL OF HEALTH (I.E., MEDICAL, VISION AND DENTAL) COVERAGE AND
BENEFITS AS IN EFFECT FOR THE EMPLOYEE ON THE DAY IMMEDIATELY PRECEDING THE DAY
OF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER, THAT (I) THE
EMPLOYEE CONSTITUTES A QUALIFIED BENEFICIARY, AS DEFINED IN SECTION 4980B(G)(1)
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED; AND  (II) EMPLOYEE ELECTS
CONTINUATION COVERAGE PURSUANT TO THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION
ACT OF 1985, AS AMENDED (“COBRA”), WITHIN THE TIME PERIOD PRESCRIBED PURSUANT TO
COBRA.  THE COMPANY SHALL CONTINUE TO PROVIDE EMPLOYEE WITH HEALTH COVERAGE
UNTIL THE EARLIER OF (I) THE DATE EMPLOYEE IS NO LONGER ELIGIBLE TO RECEIVE
CONTINUATION COVERAGE PURSUANT TO COBRA, OR (II) THE END OF THE SEVERANCE
BENEFITS PERIOD AS MEASURED FROM THE TERMINATION DATE.


(B)   TERMINATION APART FROM A CHANGE OF CONTROL.  IF THE EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY TERMINATES OTHER THAN AS A RESULT OF AN INVOLUNTARY TERMINATION
WITHIN THE TWELVE (12) MONTHS FOLLOWING A CHANGE OF CONTROL, THEN THE EMPLOYEE
SHALL NOT BE ENTITLED TO RECEIVE SEVERANCE OR OTHER BENEFITS HEREUNDER, BUT MAY
BE ELIGIBLE FOR THOSE BENEFITS (IF ANY) AS MAY THEN BE ESTABLISHED UNDER THE
COMPANY’S THEN EXISTING SEVERANCE AND BENEFITS PLANS AND POLICIES AT THE TIME OF
SUCH TERMINATION.

 

3

--------------------------------------------------------------------------------


 


(C)   ACCRUED WAGES AND VACATION; EXPENSES.  WITHOUT REGARD TO THE REASON FOR,
OR THE TIMING OF, EMPLOYEE’S TERMINATION OF EMPLOYMENT:  (I) THE COMPANY SHALL
PAY THE EMPLOYEE ANY UNPAID BASE SALARY AND VARIABLE COMPENSATION DUE FOR
PERIODS PRIOR TO THE TERMINATION DATE; (II) THE COMPANY SHALL PAY THE EMPLOYEE
ALL OF THE EMPLOYEE’S ACCRUED AND UNUSED VACATION THROUGH THE TERMINATION DATE;
AND (III) FOLLOWING SUBMISSION OF PROPER EXPENSE REPORTS BY THE EMPLOYEE, THE
COMPANY SHALL REIMBURSE THE EMPLOYEE FOR ALL EXPENSES REASONABLY AND NECESSARILY
INCURRED BY THE EMPLOYEE IN CONNECTION WITH THE BUSINESS OF THE COMPANY PRIOR TO
THE TERMINATION DATE.  THESE PAYMENTS SHALL BE MADE PROMPTLY UPON TERMINATION
AND WITHIN THE PERIOD OF TIME MANDATED BY LAW.


5.     LIMITATION ON PAYMENTS.  IN THE EVENT THAT THE SEVERANCE AND OTHER
BENEFITS PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE PAYABLE TO THE EMPLOYEE
(I) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE
CODE, AND (II) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE (THE “EXCISE TAX”), THEN EMPLOYEE’S BENEFITS UNDER THIS AGREEMENT SHALL BE
EITHER DELIVERED IN FULL, OR DELIVERED AS TO SUCH LESSER EXTENT WHICH WOULD
RESULT IN NO PORTION OF SUCH BENEFITS BEING SUBJECT TO THE EXCISE TAX, WHICHEVER
OF THE FOREGOING AMOUNTS, TAKING INTO ACCOUNT THE APPLICABLE FEDERAL, STATE AND
LOCAL INCOME TAXES AND THE EXCISE TAX, RESULTS IN THE RECEIPT BY EMPLOYEE ON AN
AFTER-TAX BASIS, OF THE GREATEST AMOUNT OF BENEFITS, NOTWITHSTANDING THAT ALL OR
SOME PORTION OF SUCH BENEFITS MAY BE TAXABLE UNDER SECTION 4999 OF THE CODE.

Unless the Company and the Employee otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Employee and the Company
for all purposes.  For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the
Code.  The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.


6.     SUCCESSORS.


(A)   COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO THE COMPANY (WHETHER DIRECT OR
INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER, CONSOLIDATION, LIQUIDATION OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS AND/OR ASSETS
SHALL ASSUME THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT AND AGREE EXPRESSLY
TO PERFORM THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT IN THE SAME MANNER AND
TO THE SAME EXTENT AS THE COMPANY WOULD BE REQUIRED TO PERFORM SUCH OBLIGATIONS
IN THE ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER THIS AGREEMENT, THE TERM
“COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S BUSINESS AND/OR ASSETS
WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT DESCRIBED IN THIS
SUBSECTION (A) OR WHICH BECOMES BOUND BY THE TERMS OF THIS AGREEMENT BY
OPERATION OF LAW.


(B)   EMPLOYEE’S SUCCESSORS.    WITHOUT THE WRITTEN CONSENT OF THE COMPANY,
EMPLOYEE SHALL NOT ASSIGN OR TRANSFER THIS AGREEMENT OR ANY RIGHT OR OBLIGATION
UNDER THIS AGREEMENT TO ANY OTHER PERSON OR ENTITY. NOTWITHSTANDING THE
FOREGOING, THE TERMS OF THIS AGREEMENT AND ALL RIGHTS OF EMPLOYEE HEREUNDER
SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, EMPLOYEE’S PERSONAL OR
LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES.


7.     NOTICES.


(A)   GENERAL.  NOTICES AND ALL OTHER COMMUNICATIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN
PERSONALLY DELIVERED OR WHEN MAILED BY


 

 

4

--------------------------------------------------------------------------------


 


U.S. REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE
PREPAID.  IN THE CASE OF THE EMPLOYEE, MAILED NOTICES SHALL BE ADDRESSED TO HIM
AT THE HOME ADDRESS WHICH HE MOST RECENTLY COMMUNICATED TO THE COMPANY IN
WRITING.  IN THE CASE OF THE COMPANY, MAILED NOTICES SHALL BE ADDRESSED TO ITS
CORPORATE HEADQUARTERS, AND ALL NOTICES SHALL BE DIRECTED TO THE ATTENTION OF
ITS SECRETARY.


(B)   NOTICE OF TERMINATION.  ANY TERMINATION OR RESIGNATION OF THE EMPLOYEE
SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER PARTY HERETO GIVEN
IN ACCORDANCE WITH THIS SECTION.  SUCH NOTICE SHALL INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, SHALL SET FORTH IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION UNDER THE PROVISION SO INDICATED, AND SHALL SPECIFY THE TERMINATION
DATE (WHICH SHALL BE NOT MORE THAN 30 DAYS AFTER THE GIVING OF SUCH NOTICE). 
THE FAILURE BY THE EMPLOYEE TO INCLUDE IN THE NOTICE ANY FACT OR CIRCUMSTANCE
WHICH CONTRIBUTES TO A SHOWING OF INVOLUNTARY TERMINATION SHALL NOT WAIVE ANY
RIGHT OF THE EMPLOYEE HEREUNDER OR PRECLUDE THE EMPLOYEE FROM ASSERTING SUCH
FACT OR CIRCUMSTANCE IN ENFORCING HIS RIGHTS HEREUNDER.


8.     ARBITRATION.


(A)   ANY DISPUTE OR CONTROVERSY ARISING OUT OF, RELATING TO, OR IN CONNECTION
WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH, OR TERMINATION THEREOF, SHALL BE SETTLED BY BINDING ARBITRATION TO BE
HELD IN SANTA CLARA COUNTY, CALIFORNIA, IN ACCORDANCE WITH THE NATIONAL RULES
FOR THE RESOLUTION OF EMPLOYMENT DISPUTES THEN IN EFFECT OF THE AMERICAN
ARBITRATION ASSOCIATION (THE “RULES”).  THE ARBITRATOR MAY GRANT INJUNCTIONS OR
OTHER RELIEF IN SUCH DISPUTE OR CONTROVERSY.  THE DECISION OF THE ARBITRATOR
SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION. 
JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT HAVING
JURISDICTION.


(B)   THE ARBITRATOR(S) SHALL APPLY CALIFORNIA LAW TO THE MERITS OF ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO CONFLICTS OF LAW RULES.  THE ARBITRATION
PROCEEDINGS SHALL BE GOVERNED BY FEDERAL ARBITRATION LAW AND BY THE RULES,
WITHOUT REFERENCE TO STATE ARBITRATION LAW.  EMPLOYEE HEREBY CONSENTS TO THE
PERSONAL JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN CALIFORNIA FOR
ANY ACTION OR PROCEEDING ARISING FROM OR RELATING TO THIS AGREEMENT OR RELATING
TO ANY ARBITRATION IN WHICH THE PARTIES ARE PARTICIPANTS.


(C)   EMPLOYEE UNDERSTANDS THAT NOTHING IN THIS SECTION MODIFIES EMPLOYEE’S
AT-WILL EMPLOYMENT STATUS.  EITHER EMPLOYEE OR THE COMPANY CAN TERMINATE THE
EMPLOYMENT RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.


(D)   EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION.  EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:


(I)    ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.

 

 

5

--------------------------------------------------------------------------------


 


(II)   ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT,
THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, ET
SEQ;


(III)  ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.


9.     MISCELLANEOUS PROVISIONS.


(A)   NO DUTY TO MITIGATE.  THE EMPLOYEE SHALL NOT BE REQUIRED TO MITIGATE THE
AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS AGREEMENT, NOR SHALL ANY SUCH PAYMENT
BE REDUCED BY ANY EARNINGS THAT THE EMPLOYEE MAY RECEIVE FROM ANY OTHER SOURCE.


(B)   WAIVER.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED, WAIVED OR
DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE IS AGREED TO IN WRITING
AND SIGNED BY THE EMPLOYEE AND BY AN AUTHORIZED OFFICER OF THE COMPANY (OTHER
THAN THE EMPLOYEE).  NO WAIVER BY EITHER PARTY OF ANY BREACH OF, OR OF
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT BY THE OTHER PARTY
SHALL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR PROVISION OR OF THE SAME
CONDITION OR PROVISION AT ANOTHER TIME.


(C)   INTEGRATION.  THIS AGREEMENT AND ANY OUTSTANDING STOCK OPTION AGREEMENTS
REFERENCED HEREIN REPRESENT THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE
PARTIES AS TO THE SUBJECT MATTER HEREIN AND SUPERSEDE ALL PRIOR OR
CONTEMPORANEOUS AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH RESPECT TO THIS
AGREEMENT AND ANY STOCK OPTION AGREEMENT.


(D)   CHOICE OF LAW.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL SUBSTANTIVE LAWS, BUT NOT
THE CONFLICTS OF LAW RULES, OF THE STATE OF CALIFORNIA.


(E)   SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OR
PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION HEREOF, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


(F)    EMPLOYMENT TAXES.  ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT SHALL BE
SUBJECT TO WITHHOLDING OF APPLICABLE INCOME AND EMPLOYMENT TAXES.


(G)   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE
AND THE SAME INSTRUMENT.

 

 

6

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, EACH OF THE PARTIES HAS EXECUTED THIS AGREEMENT, IN THE CASE
OF THE COMPANY BY ITS DULY AUTHORIZED OFFICER, AS OF THE DAY AND YEAR FIRST
ABOVE WRITTEN.

 

COMPANY:

QUICKLOGIC CORPORATION

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

EMPLOYEE:

 

 

[Executive Officer]

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (“Agreement”) is made by and between
QuickLogic Corporation (the “Company”), and [EMPLOYEE] (“Employee”).

WHEREAS, Employee was employed by the Company;

WHEREAS, the Company and Employee have entered into a Change of Control
Severance  Agreement (the “Severance Agreement”);

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to as “the Parties”) hereby agree as
follows:


1.               TERMINATION.  EMPLOYEE’S EMPLOYMENT FROM THE COMPANY TERMINATED
ON                                   .


2.               CONSIDERATION.  THE COMPANY AGREES TO PAY EMPLOYEE THE
SEVERANCE BENEFITS SET FORTH IN SECTION 4 OF THE SEVERANCE AGREEMENT UNDER THE
TERMS AND CONDITIONS OF THE SEVERANCE AGREEMENT.


3.               CONFIDENTIAL INFORMATION.  EMPLOYEE SHALL CONTINUE TO MAINTAIN
THE CONFIDENTIALITY OF ALL CONFIDENTIAL AND PROPRIETARY INFORMATION OF THE
COMPANY AND SHALL CONTINUE TO COMPLY WITH THE TERMS AND CONDITIONS OF THE
CONFIDENTIALITY AGREEMENT BETWEEN EMPLOYEE AND THE COMPANY.  EMPLOYEE SHALL
RETURN ALL THE COMPANY PROPERTY AND CONFIDENTIAL AND PROPRIETARY INFORMATION IN
HIS POSSESSION TO THE COMPANY ON THE EFFECTIVE DATE OF THIS AGREEMENT.


4.               PAYMENT OF SALARY.  EMPLOYEE ACKNOWLEDGES AND REPRESENTS THAT
THE COMPANY HAS PAID ALL SALARY, WAGES, BONUSES, ACCRUED VACATION, COMMISSIONS
AND ANY AND ALL OTHER BENEFITS DUE TO EMPLOYEE.


5.               RELEASE OF CLAIMS.  EMPLOYEE AGREES THAT THE FOREGOING
CONSIDERATION REPRESENTS SETTLEMENT IN FULL OF ALL OUTSTANDING OBLIGATIONS OWED
TO EMPLOYEE BY THE COMPANY.  EMPLOYEE, ON BEHALF OF HIMSELF AND HIS RESPECTIVE
HEIRS, FAMILY MEMBERS, EXECUTORS AND ASSIGNS, HEREBY FULLY AND FOREVER RELEASES
THE COMPANY AND ITS PAST, PRESENT AND FUTURE OFFICERS, AGENTS, DIRECTORS,
EMPLOYEES, INVESTORS, SHAREHOLDERS, ADMINISTRATORS, AFFILIATES, DIVISIONS,
SUBSIDIARIES, PARENTS, PREDECESSOR AND SUCCESSOR CORPORA­TIONS, AND ASSIGNS,
FROM, AND AGREES NOT TO SUE OR OTHERWISE INSTITUTE OR CAUSE TO BE INSTITUTED ANY
LEGAL OR ADMINISTRATIVE PROCEEDINGS CONCERNING ANY CLAIM, DUTY, OBLIGATION OR
CAUSE OF ACTION RELATING TO ANY MATTERS OF ANY KIND, WHETHER PRESENTLY KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED, THAT HE MAY POSSESS ARISING FROM ANY
OMISSIONS, ACTS OR FACTS THAT HAVE OCCURRED UP UNTIL AND INCLUDING THE EFFECTIVE
DATE OF THIS AGREEMENT INCLUDING, WITHOUT LIMITATION,


A.               ANY AND ALL CLAIMS RELATING TO OR ARISING FROM EMPLOYEE’S
EMPLOYMENT RELATIONSHIP WITH THE COMPANY AND THE TERMINATION OF THAT
RELATIONSHIP;


B.              ANY AND ALL CLAIMS RELATING TO, OR ARISING FROM, EMPLOYEE’S
RIGHT TO PURCHASE, OR ACTUAL PURCHASE OF SHARES OF STOCK OF THE COMPANY,
INCLUDING, WITHOUT LIMITATION, ANY CLAIMS FOR FRAUD, MISREPRESENTATION, BREACH
OF FIDUCIARY DUTY, BREACH OF DUTY UNDER APPLICABLE STATE CORPORATE LAW, AND
SECURITIES FRAUD UNDER ANY STATE OR FEDERAL LAW;


C.               ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT;
TERMINATION IN VIOLATION OF PUBLIC POLICY; DISCRIMINATION; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF A

 

8

--------------------------------------------------------------------------------


 


                        COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS
AND IMPLIED; PROMISSORY ESTOPPEL; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; UNFAIR
BUSINESS PRACTICES; DEFAMATION; LIBEL; SLANDER; NEGLIGENCE; PERSONAL INJURY;
ASSAULT; BATTERY; INVASION OF PRIVACY; FALSE IMPRISONMENT; AND CONVERSION;


D.              ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR
STANDARDS ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE CALIFORNIA FAIR EMPLOYMENT AND
HOUSING ACT, AND LABOR CODE SECTION 201, ET SEQ. AND SECTION 970, ET SEQ. AND
ALL AMENDMENTS TO EACH SUCH ACT AS WELL AS THE REGULATIONS ISSUED THEREUNDER;


E.               ANY AND ALL CLAIMS FOR VIOLATION OF THE FEDERAL, OR ANY STATE,
CONSTITUTION;


F.                 ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND
REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION;  AND


G.              ANY AND ALL CLAIMS FOR ATTORNEYS’ FEES AND COSTS.

6.               Employee agrees that the release set forth in this section
shall be and remain in effect in all respects as a complete general release as
to the matters released.  This release does not extend to any obligations
incurred under this Agreement.  Employee acknowledges and agrees that any breach
of this paragraph shall constitute a material breach of the Agreement and in the
case of a breach by Employee, shall entitle the Company immediately to recover
the monetary consideration discussed in paragraph 2 above.  Employee shall also
be responsible to the Company for all costs, attorneys’ fees and any and all
damages incurred by the Company (a) enforcing the obligation, including the
bringing of any suit to recover the monetary consideration, and (b) defending
against a claim or suit brought or pursued by Employee in violation of this
provision.

7.               Acknowledgment of Waiver of Claims under ADEA. Employee
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement.  Employee acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled.  Employee further
acknowledges that he has been advised by this writing that (a) he should consult
with an attorney prior to executing this Agreement; (b) he has twenty-one (21)
days within which to consider this Agreement; (c) he has seven (7) days
following the execution of this Agreement by the parties to revoke the
Agreement; and (d) this Agreement shall not be effective until the revocation
period has expired.  Any revocation should be in writing and delivered to the
Secreatry of QuickLogic Corporation at 1277 Orleans Drive, Sunnyvale, CA 94089
by close of business on the seventh day from the date that Employee signs this
Agreement.


8.               CIVIL CODE SECTION 1542.  EMPLOYEE REPRESENTS THAT HE IS NOT
AWARE OF ANY CLAIMS AGAINST THE COMPANY OTHER THAN THE CLAIMS THAT ARE RELEASED
BY THIS AGREEMENT.  EMPLOYEE ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE
SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

9

--------------------------------------------------------------------------------


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

9.               Employee, being aware of said code section, agrees to expressly
waive any rights he may have thereunder, as well as under any other statute or
common law principles of similar effect.


10.         NO PENDING OR FUTURE LAWSUITS.  EMPLOYEE REPRESENTS THAT HE HAS NO
LAWSUITS, CLAIMS, OR ACTIONS PENDING IN HIS NAME, OR ON BEHALF OF ANY OTHER
PERSON OR ENTITY, AGAINST THE COMPANY OR ANY OTHER PERSON OR ENTITY REFERRED TO
HEREIN.  EMPLOYEE ALSO REPRESENTS THAT HE DOES NOT INTEND TO BRING ANY CLAIMS ON
HIS OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON OR ENTITY AGAINST THE COMPANY OR
ANY OTHER PERSON OR ENTITY REFERRED TO HEREIN.


11.         APPLICATION FOR EMPLOYMENT.  EMPLOYEE UNDERSTANDS AND AGREES THAT,
AS A CONDITION OF THIS AGREEMENT, HE SHALL NOT BE ENTITLED TO ANY EMPLOYMENT
WITH THE COMPANY, ITS SUBSIDIARIES, OR ANY SUCCESSOR, AND HE HEREBY WAIVES ANY
RIGHT, OR ALLEGED RIGHT, OF EMPLOYMENT OR RE-EMPLOYMENT WITH THE COMPANY.


12.         CONFIDENTIALITY.  EMPLOYEE AGREES TO USE HIS BEST EFFORTS TO
MAINTAIN IN CONFIDENCE THE EXISTENCE OF THIS AGREEMENT, THE CONTENTS AND TERMS
OF THIS AGREEMENT, AND THE CONSIDERATION FOR THIS AGREEMENT (HEREINAFTER
COLLECTIVELY REFERRED TO AS “SETTLEMENT INFORMATION”).  EMPLOYEE AGREES TO TAKE
EVERY REASONABLE PRECAUTION TO PREVENT DISCLOSURE OF ANY SETTLEMENT INFORMATION
TO THIRD PARTIES, AND AGREES THAT THERE WILL BE NO PUBLICITY, DIRECTLY OR
INDIRECTLY, CONCERNING ANY SETTLEMENT INFORMATION.  EMPLOYEE AGREES TO TAKE
EVERY PRECAUTION TO DISCLOSE SETTLEMENT INFORMATION ONLY TO THOSE ATTORNEYS,
ACCOUNTANTS, GOVERNMENTAL ENTITIES, AND FAMILY MEMBERS WHO HAVE A REASONABLE
NEED TO KNOW OF SUCH SETTLEMENT INFORMATION.


13.         NO COOPERATION.  EMPLOYEE AGREES HE WILL NOT ACT IN ANY MANNER THAT
MIGHT DAMAGE THE BUSINESS OF THE COMPANY.  EMPLOYEE AGREES THAT HE WILL NOT
COUNSEL OR ASSIST ANY ATTORNEYS OR THEIR CLIENTS IN THE PRESENTATION OR
PROSECUTION OF ANY DISPUTES, DIFFERENCES, GRIEVANCES, CLAIMS, CHARGES, OR
COMPLAINTS BY ANY THIRD PARTY AGAINST THE COMPANY AND/OR ANY OFFICER, DIRECTOR,
EMPLOYEE, AGENT, REPRESENTATIVE, SHAREHOLDER OR ATTORNEY OF THE COMPANY, UNLESS
UNDER A SUBPOENA OR OTHER COURT ORDER TO DO SO.


14.         NON-DISPARAGEMENT.  EMPLOYEE AGREES TO REFRAIN FROM ANY DEFAMATION,
LIBEL OR SLANDER OF THE COMPANY AND ITS RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, INVESTORS, SHAREHOLDERS, ADMINISTRATORS, AFFILIATES, DIVISIONS,
SUBSIDIARIES, PREDECESSOR AND SUCCESSOR CORPORATIONS, AND ASSIGNS OR TORTIOUS
INTERFERENCE WITH THE CONTRACTS AND RELATIONSHIPS OF THE COMPANY AND ITS
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, INVESTORS, SHAREHOLDERS,
ADMINISTRATORS, AFFILIATES, DIVISIONS, SUBSIDIARIES, PREDECESSOR AND SUCCESSOR
CORPORATIONS, AND ASSIGNS.


15.         NO ADMISSION OF LIABILITY.  EMPLOYEE UNDERSTANDS AND ACKNOWLEDGES
THAT THIS AGREEMENT CONSTITUTES A COMPROMISE AND SETTLEMENT OF DISPUTED CLAIMS. 
NO ACTION TAKEN BY THE COMPANY, EITHER PREVIOUSLY OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE DEEMED OR CONSTRUED TO BE (A) AN ADMISSION OF THE TRUTH OR
FALSITY OF ANY CLAIMS HERETOFORE MADE OR (B) AN ACKNOWLEDGMENT OR ADMISSION BY
THE COMPANY OF ANY FAULT OR LIABILITY WHATSOEVER TO THE EMPLOYEE OR TO ANY THIRD
PARTY.

 

10

--------------------------------------------------------------------------------


 


16.         COSTS.  THE PARTIES SHALL EACH BEAR THEIR OWN COSTS, EXPERT FEES,
ATTORNEYS’ FEES AND OTHER FEES INCURRED IN CONNECTION WITH THIS AGREEMENT.


17.         ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING
OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS
HEREIN RELEASED, INCLUDING ANY POTENTIAL CLAIMS OF HARASSMENT, DISCRIMINATION OR
WRONGFUL TERMINATION SHALL BE SUBJECT TO BINDING ARBITRATION, TO THE EXTENT
PERMITTED BY LAW, IN SANTA CLARA COUNTY, CALIFORNIA, BEFORE THE AMERICAN
ARBITRATION ASSOCIATION UNDER ITS NATIONAL RULES FOR THE RESOLUTION OF
EMPLOYMENT DISPUTES.  EMPLOYEE AGREES AND HEREBY WAIVES HIS RIGHT TO JURY TRIAL
AS TO MATTERS ARISING OUT OF THE TERMS OF THIS AGREEMENT AND ANY MATTERS HEREIN
RELEASED TO THE EXTENT PERMITTED BY LAW.  THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD.


18.         AUTHORITY.  EMPLOYEE REPRESENTS AND WARRANTS THAT [HE/SHE] HAS THE
CAPACITY TO ACT ON [HIS/HER] OWN BEHALF AND ON BEHALF OF ALL WHO MIGHT CLAIM
THROUGH [HIM/HER] TO BIND THEM TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.


19.         NO REPRESENTATIONS.  EMPLOYEE REPRESENTS THAT HE HAS HAD THE
OPPORTUNITY TO CONSULT WITH AN ATTORNEY, AND HAS CAREFULLY READ AND UNDERSTANDS
THE SCOPE AND EFFECT OF THE PROVISIONS OF THIS AGREEMENT.  NEITHER PARTY HAS
RELIED UPON ANY REPRESENTATIONS OR STATEMENTS MADE BY THE OTHER PARTY HERETO
WHICH ARE NOT SPECIFICALLY SET FORTH IN THIS AGREEMENT.


20.         SEVERABILITY.  IN THE EVENT THAT ANY PROVISION HEREOF BECOMES OR IS
DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR
VOID, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID
PROVISION.


21.         ENTIRE AGREEMENT.  THIS AGREEMENT AND THE CONFIDENTIALITY AGREEMENT
REPRESENT THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE COMPANY AND
EMPLOYEE CONCERNING EMPLOYEE’S SEPARATION FROM THE COMPANY, AND SUPERSEDE AND
REPLACE ANY AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS CONCERNING EMPLOYEE’S
RELATIONSHIP WITH THE COMPANY AND HIS COMPENSATION BY THE COMPANY.


22.         NO ORAL MODIFICATION.  THIS AGREEMENT MAY ONLY BE AMENDED IN WRITING
SIGNED BY EMPLOYEE AND THE PRESIDENT OF THE COMPANY.


23.         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW RULES, OF THE STATE OF CALIFORNIA.


24.         EFFECTIVE DATE.  THIS AGREEMENT IS EFFECTIVE EIGHT DAYS AFTERS IT
HAS BEEN SIGNED BY BOTH PARTIES.


25.         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, AND
EACH COUNTERPART SHALL HAVE THE SAME FORCE AND EFFECT AS AN ORIGINAL AND SHALL
CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF EACH OF THE
UNDERSIGNED.


26.         VOLUNTARY EXECUTION OF AGREEMENT.  THIS AGREEMENT IS EXECUTED
VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE ON THE PART OR BEHALF OF
THE PARTIES HERETO, WITH THE FULL INTENT OF RELEASING ALL CLAIMS.  THE PARTIES
ACKNOWLEDGE THAT:


A.               THEY HAVE READ THIS AGREEMENT;

 

11

--------------------------------------------------------------------------------


 


B.              THEY HAVE BEEN REPRESENTED IN THE PREPARATION, NEGOTIATION, AND
EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF THEIR OWN CHOICE OR THAT THEY
HAVE VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;


C.               THEY UNDERSTAND THE TERMS AND CONSEQUENCES OF THIS AGREEMENT
AND OF THE RELEASES IT CONTAINS;


D.              THEY ARE FULLY AWARE OF THE LEGAL AND BINDING EFFECT OF THIS
AGREEMENT.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

[THE COMPANY]

 

 

 

Dated:  [DATE]

By:

 

 

 

 

 

 

[EMPLOYEE NAME], an individual

 

 

Dated:  [DATE]

 

 

 

12

--------------------------------------------------------------------------------

